 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD VALADEZ,                                  No. 2:19-CV-0614-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

18   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

19   review of the docket reflects that defendant has notified the Court regarding consent to proceed

20   before a Magistrate Judge. Plaintiff, however, has not notified the Court regarding consent.

21   Pursuant to the court’s scheduling order, the time to do so has now expired.

22                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why

23   this action should not be dismissed for failure to inform the Court regarding consent to

24   Magistrate Judge jurisdiction, as required by the court’s scheduling order. Submission of a

25   completed consent election form shall constitute a sufficient response. The Clerk of the Court is

26   directed to serve on plaintiff a copy of the court’s form entitled “Consent to Assignment or

27   Request for Reassignment.” Plaintiff is warned that failure to respond to this order may result in

28   ///
                                                       1
 1   the dismissal of the action for the reasons discussed above, as well as for failure to prosecute and

 2   comply with court rules and orders. See Local Rule 110.

 3                  IT IS SO ORDERED.

 4

 5   Dated: March 31, 2020
                                                            ____________________________________
 6                                                          DENNIS M. COTA
 7                                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
